Exhibit 10.1

FIRST AMENDMENT TO AGREEMENT





            This FIRST AMENDMENT TO AGREEMENT (this “Amendment”), dated as of 
March 25, 2009 (the “Effective Date”), is made by and among ExpressJet Holdings,
Inc., a Delaware corporation (the “Company”), and Hayman Investments, L.L.C.
(“Hayman Investments”), Hayman Advisors, L.P. (“Hayman Advisors”),  Hayman
Capital Master Fund, L.P. (“Hayman Master Fund”), and J. Kyle Bass (“Bass”)
(each of Hayman Investments, Hayman Advisors, Hayman Master Fund, and Bass a
“Hayman Party” and collectively, the “Hayman Parties”).

            WHEREAS, the Company and the Hayman Parties made and entered into
that certain Agreement (the “Agreement”) dated effective as of March 17, 2008
relating to the future composition of the Board of Directors of the Company and
the resolution of a potential proxy contest for the election of directors at the
Company’s 2008 Annual Meeting of Stockholders;



            WHEREAS, the Hayman Parties believe that it is in the shareholders’
best interest that the size of the Company’s Board of Directors be significantly
decreased to reduce costs, and, consistent with this belief, current director,
Andrew Jent, has stated his intention not to be nominated or stand for
reelection to the Board at next annual meeting of shareholders; and

            WHEREAS, the Company and the Hayman Parties now desire to amend the
Agreement in certain respects.

            NOW, THEREFORE, for and in consideration of the premises and other
good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged and confessed, the Company and the Hayman Parties agree as
follows:

            1.         Amendment to Section 2.1(c).  Section 2.1(c) of the
Agreement is hereby deleted in its entirety and replaced with the following: 
“Intentionally deleted.”



            2.         Amendment to Section 2.1(e).  Section 2.1(e) of the
Agreement is hereby deleted in its entirety and replaced with the following: 



            “(e)   Replacement of Nominee.  If the Hayman Nominee is removed,
resigns or is otherwise unable to serve as a director of the Company, either
before or after his appointment pursuant to subsections (a) or (b) above, the
Hayman Parties shall not be entitled to nominate a new nominee.  If the
Additional Hayman Nominee is removed, resigns or is otherwise unable to serve as
a director of the Company, either before or after his appointment pursuant to
subsections (a) or (b) above, the Hayman Parties shall be entitled to nominate a
new nominee, which nominee will be chosen with the agreement of the Nominating
and Corporate Governance Committee of the Board, not to be unreasonably withheld
or delayed (such nominee shall then also be considered an Additional Hayman
Nominee), and the Board shall promptly appoint such nominee to the Board (and,
to the extent permitted by the NYSE listing standards and any other applicable
law, any committees thereof on which his or her predecessor served) to fill the
appropriate vacancy and to serve the remainder of the term of the nominee being
replaced.”

--------------------------------------------------------------------------------


            3.         Amendment to Section 2.2(c)  Section 2.2(c) of the
Agreement is hereby deleted in its entirety and replaced with the following: 

            “(c)  Voting of Hayman Party Shares.  In reliance on the promises
made in Section 2.1, the Hayman Parties (i) at the 2008 Annual Meeting, will
cause all shares of Common Stock beneficially owned by them and their respective
Affiliates as to which they are entitled to vote to be voted (A) in favor of the
election of each of the candidates nominated by the Board, (B) on all other
proposals of the Board and any proposals by other stockholders of the Company
not covered by clause (C) below, as the Hayman Parties determine is appropriate,
and (C) in accordance with the recommendation of the Board on any proposals of
any other stockholder of the Company who is also proposing one or more nominees
for election as director in opposition to the nominees of the Board at the 2008
Annual Meeting and (ii) at the 2009 Annual Meeting, will cause all shares of
Common Stock beneficially owned by them and their respective Affiliates as to
which they are entitled to vote to be voted in favor of the election of each of
the candidates nominated by the Board; provided that the Additional Hayman
Nominee, if requested by the Hayman Parties, has been appointed to the Board.”



            4.         Amendment to Section 2.2(d)   Section 2.2(d) of the
Agreement is hereby in its entirety and replaced with the following: 

            “(d)  Hayman Party Actions.  In connection with both the 2008 Annual
Meeting and 2009 Annual Meeting (and with respect to the 2009 Annual Meeting,
provided that the Additional Hayman Nominee, if requested by the Hayman Parties,
has been appointed to the Board), none of the Hayman Parties, nor any of their
respective Affiliates, will”



            5.         Effect of Amendment.  Except as expressly amended hereby,
all other terms and provisions of the Agreement remain unchanged and continue to
be in full force and effect.  If there are any conflicts between the terms of
the Agreement and the terms of this Amendment, the terms of this Amendment shall
control.



            6.         Capitalized Terms.  Any capitalized terms used herein
shall have the meaning assigned to such terms in the Agreement.

            7          Multiple Counterparts.  This Amendment may be executed in
multiple counterparts and via facsimile, each such counterpart and facsimile to
be deemed an original, and taken together, shall constitute one and the same
instrument.

[Signature page follows]

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties hereto have signed this Amendment as
of the Effective Date.





                                       

       

ExpressJet Holdings, Inc.

By:        /s/ James B. Ream                          
Name:   James B. Ream                               
Title:      President and Chief Executive Officer

                    

  

/s/ J. Kyle Bass                                              
J. Kyle Bass

  

Hayman Investments, L.L.C.
By:        /s/ J. Kyle Bass                                
              J. Kyle Bass, Managing Member

   

Hayman Advisors, L.P.
By:  By: Hayman Investments, L.L.C., its General Partner

  

By:        /s/ J. Kyle Bass                                
              J. Kyle Bass, Managing Member

  

Hayman Capital Master Fund, L.P.
By: Hayman Investments, L.L.C., its General Partner

  

By:        /s/ J. Kyle Bass                                
              J. Kyle Bass, Managing Member

--------------------------------------------------------------------------------